IN THE SUPREME COURT OF TEXAS

                                 No. 04-0176

          IN RE  LIVING CENTERS OF TEXAS, INC. D/B/A WHARTON MANOR

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for stay, filed  February  24,  2004,
is granted.   The order dated December 15,  2003,  in  Cause  No.  37,936-S,
styled Lee Cline, individually and as personal representative of The  Estate
of Faye Clepper, Deceased v. Living Centers of  Texas,  Inc.  d/b/a  Wharton
Manor, and Living Centers of America, Inc., in the 329th District  Court  of
Wharton County, Texas, requiring production of documents  that  are  subject
to Relator's claim of medical peer review and quality  assurance  privilage,
are stayed pending further order of this Court.

      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus no later than 3:00 p.m., on  or  before  March
8, 2004.

            Done at the City of Austin, this February 27, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk